Citation Nr: 0015819	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for disarticulation of 
the right fifth finger, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service connected 
right carpal tunnel syndrome, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for the residuals of a 
fractured right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO denied, among other things, 
entitlement to an increased rating for disarticulation of the 
right fifth finger, an increased rating for right carpal 
tunnel syndrome and service connection for residuals of a 
fractured right hand.  The carpal tunnel syndrome and 
residuals of hand fracture claims are the subject of a remand 
order at the end of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected disarticulation of the 
right fifth finger is manifested by complaints of pain, 
tingling and numbness throughout the right hand, and 
objective evidence of disarticulation at the metacarpal 
phalangeal joint, tenderness to palpation over the amputation 
stump and some paresthesias on tapping of the amputation 
site. 


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
disarticulation of the right fifth finger have not been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5156, 5199  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for service-connected right fifth finger 
disability on appeal, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for residuals of a fractured right fifth finger in 
a May 1975 rating decision, with a 10 percent rating 
effective April 12, 1974, the date following service 
separation.  His service medical records show that he 
fractured his right hand in service, which left his right 
fifth finger deformed.  As part of a February 1975 VA 
examination, the veteran explained that after he fractured 
his hand, he wore a cast on his right hand for three months 
with his little finger held in a flex position.  The examiner 
described the veteran's right little finger as having a 
flexion deformity of the little finger at the proximal 
interphalangeal joint with the middle phalanx at a 90-degree 
angle with respect to the proximal phalanx.  Additionally, 
the examiner noted a deformity of the distal end of the 5th 
metacarpal that shows a slight relative shortening, with the 
deformity attributable to the old healed fracture.      

This 10 percent rating for the right fifth finger disability 
remained in effect until a May 1984 rating decision, in which 
the RO granted a temporary 100 percent rating, for the period 
from February 24, 1984 to April 30, 1984.  This rating was 
applied as a result of March 1984 VA hospitalization, during 
which a metacarpal phalangeal disarticulation of the right 
fifth finger procedure was performed.  This surgery was 
performed due to the veteran's longstanding flexion 
contracture of the right fifth finger, secondary to 
sympathetic dystrophy of the right hand.  A post-surgery VA 
outpatient assessment of the veteran's right hand, conducted 
two and one half weeks after surgery, revealed that the wound 
was well healed, hand function was good, but the veteran 
complained of a shocking pain on the ulnar side of the right 
hand.  The diagnostic impression was that the hand condition 
was improving, but still needed therapy.  Following this 
temporary total rating period, the RO assigned a 20 percent 
rating effective May 1, 1984.         

This 20 percent rating was confirmed in a November 1984 
rating decision.  However, in a November 1988 rating 
decision, the RO determined that the granting of a 20 percent 
rating for the disarticulation of the right fifth finger was 
clear and unmistakable error, and reduced the rating to 10 
percent effective from May 1, 1984.  Subsequent rating 
decisions confirmed the 10 percent rating.  

The veteran has appealed the assignment of a 10 percent 
rating for his service-connected disarticulation of the right 
fifth finger, and contends that a higher rating is warranted.  
After a review of the records, the Board finds that the 
evidence is against his claim for an increased evaluation.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran's right fifth finger condition is rated under 
38 C.F.R. § 4.71a, DC 5199-5156.  DC 5199 applies to 
musculoskeletal amputation disabilities that are not 
specifically accounted for in the Schedule, but can be rated 
by analogy to a similar specified disability code.  See 
38 C.F.R. §§  4.20, 4.27 (1999).  DC 5156 provides ratings 
for amputation of the little, or fifth, finger.  A 20 percent 
rating is warranted under this code section for an amputation 
with metacarpal resection (more than one-half of the bone 
lost) on either the dominant or nondominant hand.  A 10 
percent rating is warranted for an amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, on either hand.  DC 5156 also notes that 
the single finger amputation ratings are the only applicable 
ratings for amputations or whole or part of single fingers. 

The Board finds that the veteran's finger disability does not 
warrant a 20 percent rating.  The evidence does not show that 
the veteran's right fifth finger disarticulation included a 
metacarpal resection, with more than one-half of the bone 
lost.  The most recent VA examination, from June 1996, 
reveals that the veteran complained of right hand pain, with 
numbness and tingling of all the fingers of that hand.  He 
also stated that he wears a right wrist splint, has shooting 
pains in the right hand, and cannot do his cement finishing 
work with his right hand because of this pain.  On 
examination, the veteran's hand showed disarticulation of the 
right fifth finger at the metacarpal phalangeal joint, with 
some tenderness to palpation over the amputation stump and 
some paresthesias with tapping of the amputation site.  The 
Tinel's sign was mildly positive.

The Board finds that the evidence does not support an 
increased rating to 20 percent for the finger disarticulation 
disability.  The amputation site is the metacarpal phalangeal 
joint, which necessarily means that there was no resection of 
the metacarpal bone with more than half of the bone lost.  
The veteran's right fifth finger more closely correlates to 
the 10 percent rating, for an amputation at the proximal 
interphalangeal joint or proximal thereto.  Thus, the current 
10 percent rating most appropriately describes the extent of 
the veteran's right fifth finger disability under DC 5156.  

In evaluating the veteran's right fifth finger condition, the 
Board considers all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's right fifth finger disability does not warrant an 
additional rating beyond that which is established under DC 
5199-5156.  The Board acknowledges that the veteran complains 
of pain in his right hand, as well as the numbness and 
tingling in all of his fingers of the right hand.  However, 
the Board reiterates that the issue at stake is the 
disarticulation of the little finger, not the condition of 
the rest of the fingers or the hand.  The Board also notes 
that the veteran has a pending claim for service connection 
for his right hand condition, which is the subject of the 
remand, below.  As such, the Board will only consider the 
pain, weakness and loss of function, according to §§ 4.40 and 
4.45 and DeLuca, for the disarticulated right fifth finger, 
and not for the hand or other fingers.  The Board does not 
find sufficient evidence of pain on movement, weakened 
movement, or decreased functioning of the right fifth finger 
to warrant an additional rating pursuant to §§ 4.40 or 4.45.  
Because of the disarticulation, movement of the finger is not 
an issue.  Furthermore, the most recent VA examination 
revealed evidence of tenderness to palpation over the 
amputation stump, and some parasthesias with tapping of the 
amputation site.  The Board does not find that tenderness and 
some parasthesias rises to the level of functional loss due 
to pain.  The Board finds that the 10 percent rating under DC 
5199-5156 accurately assesses the extent of the veteran's 
right fifth finger condition.  Thus, the 10 percent rating 
under the Schedule is appropriate.     

The 10 percent rating for the right fifth finger condition, 
according to the Schedule does not, however, preclude the 
Board from granting a higher rating for this disability.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter, "the Court") held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating for 
the veteran's finger condition.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Higher ratings exist in the Schedule for 
greater disability from a finger condition.  However, the 
record does not establish a basis to support a higher rating 
for this disability under the Schedule.  The Board also finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not been hospitalized for treatment of 
right fifth finger condition since the March 1984 
disarticulation procedure.  The Board also does not find that 
his finger condition has created a marked interference with 
his employment.  The Board acknowledges that the veteran 
cannot do cement finishing work with his right hand because 
of chronic pain.  However, the evidence does not show that 
this problem is due to right fifth finger pain, as opposed to 
pain in the rest of the right hand, to which the veteran has 
attested.  Therefore, the Board does not find sufficient 
evidence that the right fifth finger disability, by itself, 
has markedly interfered with employment.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from a right fifth finger disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.


ORDER

Entitlement to an increased rating for disarticulation of the 
right fifth finger is denied.


REMAND

In a March 14, 2000 letter, the Board notified the veteran 
that it was raising the issue of the timeliness of his 
substantive appeal on the issues of an increased rating for 
service connected carpal tunnel syndrome and service 
connection for the residuals of a fractured right hand.  The 
record shows that VA received the veteran's Notice of 
Disagreement (NOD) on these issues in February 1998, and 
promptly issued a Statement of the Case (SOC) that same 
month.  However, the record does not show that the veteran 
filed a timely substantive appeal following the issuance of 
the SOC.  In response to the Board's March 2000 letter, the 
veteran responded immediately in writing, stating that he 
never received the February 2000 SOC and asked that a 
decision on his case not be made based on his failure to 
receive the SOC.  After reviewing the evidence, the Board 
notes that the street address to which the RO mailed the 
February 1998 SOC does not include the veteran's apartment 
number.  Although there is no evidence that the post office 
returned the SOC to the RO undelivered, the Board is hesitant 
to apply the "presumption of regularity" regarding VA's 
mailing of RO decisions, see Evans v. Brown, 9 Vet. App. 273, 
287 (1996), when the address used in the mailing was 
incomplete.  Since the veteran states that he never received 
the SOC, the Board must resolve the reasonable doubt in favor 
of the veteran regarding whether the he ever received the 
February 1998 SOC.            

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO shall reissue the veteran and his 
representative a SOC concerning the 
denial of entitlement to an increased 
rating for right carpal tunnel syndrome 
and entitlement to service connection for 
residuals of a fractured right hand, 
based on its November 1997 rating 
decision. The SOC should provide the 
veteran a citation to the pertinent law 
and regulations, a discussion of how such 
laws and regulations affect the RO's 
decision, and a summary of the reasons 
for such decision. The veteran and his 
representative must be given an 
opportunity to respond to the SOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the oard and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

